Citation Nr: 0432877	
Decision Date: 12/13/04    Archive Date: 12/21/04	

DOCKET NO.  03-08 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability. 

2.  Entitlement to service connection for a low back 
disability. 

3.  Determination of initial rating to be assigned for right 
ankle tendinitis. 

4.  Determination of initial rating to be assigned for right 
hip trochanteric bursitis. 

5.  Determination of initial rating to be assigned for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel

INTRODUCTION

The veteran had active military service from February 1998 to 
March 2001.

This matter arises from various rating decisions rendered 
since October 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, that granted the 
veteran service connection for right ankle tendinitis and 
assigned that disorder a 10 percent rating, granted service 
connection for right hip trochanteric bursitis and migraine 
headaches, both of which were held to be noncompensable, and 
denied service connection for a right knee disability and a 
low back disability.  

In the notice of disagreement submitted by the appellant in 
December 2001, she referred to the RO's failure to grant 
service connection for a low back disability and to grant a 
compensable evaluation for her service-connected migraine 
headaches.  See 38 C.F.R. § 20.201 (2004).  Although the 
issues regarding the veteran's low back disability and her 
migraine headaches have not been developed or certified for 
appeal, the Board has jurisdiction over these issues pending 
the issuance of a statement of the case to the appellant and 
receipt of her timely appeal in response thereto.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In written arguments submitted by the appellant's 
representative in October 2004, the issue of the veteran's 
entitlement to a temporary total disability rating based upon 
convalescence following immobilization by cast of her right 
ankle was raised.  That issue is not "inextricably 
intertwined" with the issues now on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Nor has it been 
developed or 
certified for appeal.  See 38 U.S.C.A. § 7105 (West 2002).  
As such, it is referred to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for initial consideration 
and appropriate adjudicative action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


The appeal regarding the veteran's right ankle, right hip, 
right knee, low back, and migraine headaches is remanded to 
the Veterans Benefits Administration (VBA) AMC in Washington, 
D.C.  VA will notify the veteran if further action is 
required on her part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2004).

The RO did not provide the veteran with a development letter 
consistent with the notice requirements of the VCAA with 
regard to the issues on appeal, as clarified by Quartuccio, 
supra.  

The Board observes that additional due process requirements 
may be applied as a 
result of the enactment of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

Additionally, as noted earlier, the veteran expressed her 
disagreement with the RO's October 2001 denial of service 
connection for a low back disability, as well as the 
assignment of a noncompensable evaluation for her 
service-connected migraine headaches.  As such, the veteran 
must be furnished a statement of the case on these issues.  
See 38 U.S.C.A. § 7105.  Consequently, this should be 
provided to the veteran and her representative along with 
further information regarding her appellate rights and 
responsibilities prior to appellate consideration.  

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
The VBA AMC must issue a VCAA notice 
letter to the appellant hat is compliant 
with Quartuccio, supra.

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate her 
claims and inform her whether she or VA 
bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a)(b) (West 2002); 
Quartuccio, 16 Vet. App. 183.  A record 
of this notification must be incorporated 
into the claims file.  

3.  The VBA AMC should issue a statement 
of the case addressing the October 2001 
denial of entitlement to service 
connection for a low back disability, as 
well as the noncompensable evaluation 
assigned for the veteran's 
service-connected migraine headaches.  
The veteran and her representative should 
be advised of the need to timely file a 
substantive appeal if she wishes 
appellate review of these issues.  

4.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case, if 
necessary.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


